Mr. Justice Belaval,
dissenting.
I have always believed that, in this case, there is no right of action for the specific performance of the contract *719•signed by the parties. This being so, my opinion is that the petitioner has the right to request that everything dealing with the specific performance of the obligation be eliminated from the prayer of the answer. The fact that the description of the cause of action appears clearer in the prayer than in the recital of the complaint, should not alter this result, since that is merely a question of style.
The function of a motion to strike is to dispose beforehand of whatever may be superfluous, unnecessary or useless in the issue in controversy. The elimination of such matters simplifies the issue and avoids the introduction of evidence on aspects of the issue which, as a question of law, contribute nothing to the solution of the legal problem.
For this reason, I regret having to dissent once more in this motion for reconsideration of our judgment of October 11, 1955, from which, and for this same reason, I dissented.